Case 1:20-cv-00620-JTN-RSK ECF No. 134, PageID.1169 Filed 08/20/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ANDREW J. PHILLIPS-ADDIS,

        Plaintiff,
                                                                      Case No. 1:20-cv-620
 v.
                                                                      HON. JANET T. NEFF
 NOAH BOTTRELL, et al.,

        Defendants.
 ____________________________/


                          MEMORANDUM OPINION AND ORDER

       Plaintiff initiated this prisoner civil rights action pursuant to 42 U.S.C. § 1983 in July 2020

and subsequently filed several motions requesting various forms of injunctive relief. This Court

denied Plaintiff’s first set of motions seeking injunctive relief. See Opinion and Order of Partial

Dismissal (ECF Nos. 60-61). Plaintiff subsequently filed more motions seeking injunctive relief

(ECF Nos. 69, 71, 75, 77, 108 & 115). The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation (R&R), recommending that the motions be denied. The

matter is presently before the Court on Plaintiff’s objections to the Report and Recommendation.

In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed

de novo consideration of those portions of the Report and Recommendation to which objections

have been made. The Court denies the objections and issues this Memorandum Opinion and Order.

       Plaintiff’s requests for injunctive relief in this case have been thoroughly described and

considered by this Court and the Magistrate Judge. The Magistrate Judge determined that

Plaintiff’s second set of motions for injunctive relief “fail for the same reasons as his previous 14
Case 1:20-cv-00620-JTN-RSK ECF No. 134, PageID.1170 Filed 08/20/21 Page 2 of 2




claims for injunctive relief,” to wit: “Plaintiff has not met his burden for issuance of a TRO”

(R&R, ECF No. 117 at PageID.1041). Plaintiff’s objections to the Report and Recommendation

demonstrate his disagreement with the result recommended by the Magistrate Judge, but his

objections do not demonstrate any error by the Magistrate Judge. Accordingly, this Court adopts

the Magistrate Judge’s Report and Recommendation as the Opinion of this Court. Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 119, as supplemented by ECF

No. 122) are DENIED and the Report and Recommendation of the Magistrate Judge (ECF No.

117) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the motions for injunctive relief (ECF Nos. 69, 71, 75,

77, 108 & 115) are DENIED for the reasons stated in the Report and Recommendation.


Dated: August 20, 2021                                      /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge




                                              2
